Citation Nr: 0820379	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  99-22 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
infectious mononucleosis.

2.  Entitlement to service connection for chronic liver 
disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and E.N.


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The appellant had active service from September 1968 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Newark, New Jersey, VA Regional Office (RO).

This case has previously come before the Board.  In October 
2003, the Board remanded the matters to the agency of 
original jurisdiction (AOJ) for additional development.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in September 2002.  A 
transcript of the hearing has been associated with the claims 
file.  

In December 2005, the Board reopened the claim of entitlement 
to service connection for residuals of mononucleosis and 
denied the claim on the merits.  It also denied entitlement 
to service connection for chronic liver disease.  The veteran 
appealed to the Court of Appeals for Veterans Claims (Court).  
In a February 2008 memorandum decision, the Court vacated the 
Board's December 2005 decision and remanded the appeal for 
further proceedings.


FINDINGS OF FACT

1.  No residuals of infectious mononucleosis are shown.

2.  The evidence shows that the appellant did not have liver 
disease during active service or within one year of 
separation; and that his cryptogenic cirrhosis is not 
otherwise related to active service, including as a residual 
of infectious mononucleosis or exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Infectious mononucleosis residuals were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  A liver disability, disorder, diagnosed as cryptogenic 
cirrhosis, was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.  

A letter dated in April 2001 explained the VCAA.  The veteran 
was asked to advise VA if there were outstanding medical 
records showing that the claimed disabilities were related to 
service.  He was told that the evidence should show that the 
claimed condition existed and there was a nexus to service, 
or that it was related to a condition for which service 
connection had already been established.  He was also advised 
that he could submit evidence of continuity and tonicity of 
the claimed condition.  The letter described how VA would 
assist the veteran in obtaining evidence.  He was told that 
VA had requested records from the Social Security 
Administration (SSA).  

A March 2006 letter advised the veteran of the manner in 
which VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted, and opinions requested.  
Records have been obtained from SSA.  The veteran was 
afforded the opportunity to testify before the undersigned.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Analysis

Initially, the Board notes there has been no assertion of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes mellitus, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service connection on a presumptive basis for exposure to 
herbicides in Vietnam is limited to the following diagnoses: 
non-Hodgkin's lymphoma, soft-tissue sarcoma, chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), multiple myeloma, 
Type 2 diabetes, acute and subacute peripheral neuropathy, 
and prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 
2002); 38 C.F.R. § 3.309(e) (2005). 

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

 When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

Initially, the Board notes that we have not adopted a 
treating physician rule nor has the Board determined that a 
diagnosis must be made during service.  Rather, all evidence 
is considered.  Familiarity with a patient is evidence to be 
considered.  Similarly, consistency of the evidence is a fact 
to be considered when balancing the evidence.  As noted by 
the Court, the probative value of medical evidence is based 
on the medical expert's personal observation of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

Essentially, the appellant asserts that his liver disease is 
related to service.  More specifically, he contends that his 
cryptogenic cirrhosis is a result of in-service 
mononucleosis, exposure to Agent Orange during service in 
Vietnam, or some other disease in service, to include liver 
disease.

The determination of this matter requires competent evidence.  
The appellant is competent to report his symptoms.  His 
opinion in regard to etiology, however, is not competent 
evidence, as he is a layperson.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

On VA general medical examination in November 1971, the 
examiner noted a history of infectious mononucleosis with 
liver involvement, but indicated that such was not found on 
examination.  

Private medical records indicate that the veteran was 
diagnosed with end-stage liver disease of unknown etiology in 
October 1996.  He had an extensive workup for etiology, which 
was nondiagnostic.

A VA general medical examination was carried out in March 
1997.  The veteran's history was reviewed.  The veteran 
reported that he was awaiting a liver transplant.  He also 
denied history of nausea, vomiting, or diarrhea, as well as 
fevers or chills.  The diagnosis was end-stage liver disease, 
etiology unknown.

The veteran underwent a liver transplant in June 1997.

An April 1998 statement from D.W.C., M.D. indicates that the 
veteran had been under his care since December 1992.  He 
expressed his belief that the veteran's liver disease stemmed 
from earlier problems, first diagnosed in 1969.  He noted 
that the veteran's exposure to Agent Orange in Vietnam may 
have played a role in the development of liver disease.  He 
stated that there may be a direct association between the 
veteran's previous treatment for a liver disorder and 
infectious mononucleosis.  Dr. C. reiterated that there may 
be a direct relationship between the veteran's previous liver 
disease and development of cryptogenic cirrhosis.

A March 1999 opinion by two VA physicians, one of whom was a 
gastroenterologist, indicates that it was very unlikely that 
the veteran's infectious mononucleosis of 1969 was the cause 
of his cirrhosis diagnosed in 1996.

An additional opinion was rendered by a VA physician in March 
2003.  The author indicated that he had completely reviewed 
the veteran's record and discussed the matter with a 
gastroenterologist.  He concluded that it was not likely that 
the veteran's current problems with liver disease had any 
relationship to his bout with infectious mononucleosis in 
service.  He noted that there was documentation of 
mononucleosis, but that according to the literature he had 
reviewed, severe or permanent hepatic dysfunction is 
exceedingly rare as a sequelae of infectious mononucleosis.  
He indicated that while almost 90 percent of patients with 
mononucleosis experience mild elevation of hepatic 
transaminases, mononucleosis was not an etiology for 
cirrhosis of the liver.  He concluded that the veteran's 
liver disease did not have its onset in service.  He pointed 
out that current medical records stated that the veteran was 
diagnosed with cryptogenic cirrhosis, meaning that no 
etiology for the liver disease was found.  He also concluded 
that it was not likely that the veteran's liver disease was 
due to Agent Orange exposure, as there had been no scientific 
data to show any link between liver disease and such 
exposure.  He again noted that the current records clearly 
indicated that the etiology of the veteran's cirrhosis was 
unknown and that there was no scientific basis to attribute 
the liver condition to either infectious mononucleosis or 
exposure to Agent Orange.

A September 2002 letter from Dr. C. indicates his belief that 
the veteran's cirrhosis related to exposure to Agent Orange 
in service.  

A September 2005 document from C.N.B., M.D., is styled as an 
independent medical evaluation.  Dr. B. indicated that he had 
reviewed the veteran's claims file and medical records, 
including service medical records, post-service medical 
records, imaging and laboratory reports, other medical 
opinions, and medical literature.  He opined that the 
veteran's failed liver state was a result of "either/both an 
extension of some occult liver pathologic process that he had 
in service which raised his SGOT values or/and a result of 
this patients loss of hepatic reserve (hepatocytes) during 
service when he had months of elevated SGOT values."  He 
maintained that the veteran had several months of elevated 
SGOT, from March 1969 to September 1969.  He stated that his 
review of the military records did not indicate a return to 
normal levels.  He opined that the liver pathology in service 
was the precursor to his liver failure in 1997.  In support 
of his conclusion, he stated that the veteran developed a 
serious liver disease in service and had months of elevated 
liver enzymes consistent with an occult type of hepatitis.  
He indicated that the veteran was likely exposed to some sort 
of hepatic cell damaging infection or toxin in service, and 
that hepatitis was known to cause cirrhosis.  He also noted 
that it took years to decades to develop end-stage liver 
disease in some occult hepatic processes.  With respect to 
the VA medical opinion, Dr. B. it was known that hepatitis 
and mononucleosis cause end-stage liver disease by way of 
cirrhosis, and that the examiner did not discuss how the loss 
of reserve liver function could cause the veteran's liver to 
fail prematurely.  He also indicated that the examiner did 
not provide any literature to support his opinion. 

Having again carefully reviewed the evidence pertaining to 
this appeal, the Board has determined that service connection 
is not warranted.  In this regard the Board notes that the 
March 2003 VA examiner specifically stated that liver disease 
did not have an onset in service.  In reaching his opinion, 
he conducted a complete review of the veteran's record and 
consulted a gastroenterologist.  He also cited to appropriate 
literature in support of his conclusion, noting that severe 
or permanent hepatic dysfunction is exceedingly rare as a 
sequelae of infectious mononucleosis, and that while almost 
90 percent of patients with mononucleosis experience mild 
elevation of hepatic transaminases, mononucleosis was not an 
etiology for cirrhosis of the liver.  

To the extent that Dr. B. opined that the laboratory testing 
during service indicated that the appellant had liver 
disease, service medical records are negative for a diagnosis 
of liver disease and at separation in September 1971 the 
genito urinary system and abdomen and viscera were normal.  
Moreover, while Dr. B. states that the military records did 
not indicate a return to normal levels, the Board notes that 
SGOT testing in October 1969 was in fact within normal 
limits.  Moreover, while infectious mononucleosis was noted 
in the September 1971 separation examination report, no 
mention is made of liver disease.  

Furthermore, while infectious mononucleosis was diagnosed in 
January 1969, there is no reliable evidence of current 
residuals of infectious mononucleosis, to include liver 
disease and/or the necessity of a liver transplant.  The 
March 2003 VA examiner specifically stated that it was not 
likely that the appellant's liver disease had any 
relationship to his bout with infectious mononucleosis during 
service.  To the extent that Dr. B. asserted that SGOT levels 
in service represented liver disease or hepatitis, the Board 
again notes that the March 2003 VA examiner specifically 
stated that while 90 percent of patients with mononucleosis 
had elevation of hepatic transaminases, mononucleosis was not 
an etiology for cirrhosis of the liver.  As specifically 
stated by both Dr. B. and the March 2003 VA examiner, 
cryptogenic cirrhosis refers to cirrhosis of unknown or 
indeterminate etiology.

The appellant's assertions that he had liver disease during 
service are unsupported and not competent.  While service 
medical records show the appellant had some elevated serum 
glutamic oxaloacetic transaminase (SGOT) levels, liver 
disease was noit diagnosed in service.  Although not 
controlling, the decision of the in-service examiner to not 
enter a liver disease diagnosis is a fact to be considered 
when balancing other evidence.  On discharge examination in 
September 1971, the abdomen and viscera were clinically 
normal, and the veteran certified that he was in good health.  
The examiner noted that infectious mononucleosis was 
diagnosed in 1969.  He was found the veteran qualified for 
separation.

The Board notes that cirrhosis of the liver is listed as a 
disease subject to service connection pursuant to 38 U.S.C.A. 
§§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 
(presumptions for certain chronic diseases).  The competent 
evidence shows that liver disease was not manifest during 
service or within one year of separation from service.  
Private treatment records first reflect a diagnosis of 
cirrhosis of the liver in October 1996.  The veteran 
underwent a liver transplant in June 1997 with a diagnosis of 
cryptogenic cirrhosis.

In regard to the appellant's assertion that his liver disease 
is related to exposure to Agent Orange exposure during 
service in Vietnam, the Board notes it is clear from the 
appellant's DD Form 214 that he served in Vietnam, and is 
presumed to have been exposed to Agent Orange.  The 
appellant's liver disease, however, is not a disease which is 
presumptive of service-connection by reason of having a 
positive association with exposure to an herbicide agent.  

To the extent that the appellant's private physician, Dr. D 
has related the appellant's liver disease to exposure to 
Agent Orange, the Board notes that that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).  Although not determinative, it is a 
fact to be considered.

With respect to direct service connection, as noted, service 
medical records are negative for a diagnosis of liver 
disease.  At separation, the abdomen and viscera were normal.  
Liver disease was not diagnosed until October 1996, many 
years after service.  While Dr. C. has related the 
appellant's liver disease to exposure to Agent Orange, his 
April 1998 opinion was equivocal, stating that Agent Orange 
may have played a role in the appellant's development of 
liver disease.  His September 2002 opinion, while less 
ambiguous, is lacking a foundation and of diminished 
probative value.  The Board has been presented with positive 
and negative evidence. The opinions of Dr. C. are conclusory 
and nothing more than a statement of opinion.  A mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

In regard to the opinions of Dr. B. and the VA examiner, each 
opinion is reasoned.  However, the opinion of the VA examiner 
is more convincing and more consistent with the record.  The 
Board again observes that no diagnosis of liver disease was 
made in service, or within an appropriate presumptive period 
following service.  Furthermore, the treating providers and 
VA examiner have entered a diagnosis of "cryptogenic 
cirrhosis," which means that no etiology was found. 

On the other hand, Dr. B.' s statement that the veteran 
developed liver disease in service is not supported by the 
record.  As discussed, while the service medical records show 
elevated liver enzymes in 1969, they do not reflect a 
diagnosis of liver disease.   Dr. B.' s suggestion that the 
veteran's exposure to some hepatic cell damaging infection or 
toxin, leading to eventual liver disease, is unsupported by 
the record.  Moreover, he also indicates that liver damage 
was incurred during service.  However, the service medical 
records do not reflect such findings, and the VA examination 
conducted directly after the veteran's separation is also 
negative in this regard.  The Board again notes that we do 
not require an in-service diagnosis.  However, the absence of 
manifestations to support a diagnose and the decision of the 
examiners that there were normal findings at that time are 
facts that are considered when assigning probative weight to 
other evidence.

The Board finds the March 2003 VA opinion to be unequivocal 
and more probative. That examiner specifically stated that it 
was not likely that the appellant's liver disease was due to 
Agent Orange exposure, noting no scientific data showing any 
link between liver disease and exposure to Agent Orange.  He 
based his opinions on a complete review of the veteran's 
records and a consultation with a gastroenterologist.

In regard to service connection for residuals of infectious 
mononucleosis, as noted, the evidence establishes that liver 
disease is not a related to infectious mononucleosis.  No 
residuals of in-service infectious mononucleosis are shown.

The determination of this matter requires competent evidence.  
The appellant is competent to report his symptoms.  His 
opinion in regard to etiology, however, is not competent 
evidence, as he is a layperson.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In summary, the most probative evidence establishes that 
liver disease did not have an onset in service, is not a 
residual of infectious mononucleosis, and is not a result of 
exposure to Agent Orange during service.  No residuals of 
infectious mononucleosis are shown.  The probative evidence 
establishes that the etiology of the appellant's cirrhosis of 
the liver is unknown.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.




ORDER

Service connection for infectious mononucleosis residuals is 
denied.

Service connection for liver disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


